Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-32 are allowed.

EXAMINER’S REMARK
This is a supplemental notice of allowance to correct the previous notice of allowance dated 05/23/2022 in which it was stated that foreign priority was claimed. This supplemental notice of allowance indicates the correction that foreign priority was not claimed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, taken singly or in combination teach “a zero sequence differential protection unit configured to detect an internal fault of the transmission line using current measurements of each phase A, B, C from a local terminal and a remote terminal of the transmission line, the zero sequence differential protection unit being configured to initiate a trip when an internal fault is detected; and a phase selection unit”.
Applicant’s amendments and remarks submitted on 04/08/2022 have been fully considered. The amendments submitted by applicant for claims 13, 23 and 28 has overcome the objections stated in the previous rejection.
Prior art Garitty (US4725914A), Wilkinson (US4819119A), Roberts (US5515227A), Guzman-Casillas (US20090088989A1) and Liu (US11022655B2) have been found to be the closest prior art.
Regarding claim 13, Garitty teaches an arrangement (i.e. protective relay system) (fig.2) for zero sequence differential protection (abstract, zero sequence component signal) of a transmission line of a power system (abstract, protecting an electrical transmission segment of a power system network), the arrangement comprising: a zero sequence differential protection unit (i.e. evaluation circuit 36) (fig.2) configured to detect an internal fault of the transmission line (column 4 lines 34-35, for detecting whether or not an internal fault is present on the transmission segment 12) using current measurements of each phase A, B, C of the transmission line (i.e. Ia, Ib and Ic from phases a, b and c) (fig.2), the zero sequence differential protection unit (i.e. zero sequence network 60) (fig.3) being configured to initiate a trip (e.g. trip Ta) (fig.3) when an internal fault is detected (e.g. when Io generated by unit 60 is faulty) (fig.3); and a phase selection unit (e.g. circuit comprising sequence networks 54, 56 and 58) (fig.3) configured to determine whether or not any of the phases A, B, C of the transmission line is faulty using a comparison of differential values of the current measurements for each phase (i.e. positive and negative current signals I’a1, I’a2, I’b1, I’b2, I’c1 and I’c2) (fig.3), wherein the phase selection unit is configured to, based on the initiation of the trip, determine which of the phases A, B, C is faulty and to finalize the trip for any faulty phase (column 5 lines 51-52, generate a provisional single-pole fault signal Ta, Tb, and Tc).
Garitty does not teach, current measurements of each phase A, B, C from a local terminal and a remote terminal.
Wilkinson teaches in a similar field of endeavor, that a net operate signal is generated when the magnitude of the operate signal exceeds the magnitude of the restraint signal. However, Wilkinson’s restraint signal is the phasor sum of a signal related to a fault component of current flowing in one of the two other phases of the three phase power distribution system. It is not from a remote terminal.
Roberts teaches in similar filed of endeavor, negative-sequence and zero-sequence currents are examined to determine whether or not they meet selected thresholds for fault determination. Roberts does not teach, current measurements of each phase A, B, C from a local terminal and a remote terminal.
Guzman-Casillas teaches in a similar field of endeavor, current measurements from local and remote terminals. Guzman-Casillas does not teach a phase selection unit.
Liu teaches in a similar field of endeavor, at least one of the phases to be faulty by delta differential current values between pre-fault differential current measurements and post-fault differential current measurements. Liu does not teach current measurements from a remote terminal.
However, none of the prior art of record, taken singly or in combination teach “a zero sequence differential protection unit configured to detect an internal fault of the transmission line using current measurements of each phase A, B, C from a local terminal and a remote terminal of the transmission line, the zero sequence differential protection unit being configured to initiate a trip when an internal fault is detected; and a phase selection unit”.
Claims 14-22 are allowed because they depend on allowable claim 13.
Regarding claim 23, the method is allowed mutatis mutandis the reasons for claim 5 above.
Claims 24-27 are allowed because they depend on allowable claim 13.
Regarding claim 28, the method is allowed mutatis mutandis the reasons for claim 5 above.
Claims 29-32 are allowed because they depend on allowable claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/10/2022






	/THIENVU V TRAN/                                                                  Supervisory Patent Examiner, Art Unit 2839